            Case 1:21-cv-00146 Document 1 Filed 02/12/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

      In Re: Atrium Medical Corp., C-Qur Mesh Products Liability Litigation MDL No.
                                          2753
                                    Civil Action No. 21-146
                                    (Jury Trial Demanded)




                                SHORT FORM COMPLAINT

   Come now the Plaintiff(s) named below, by and through their attorneys at Krause & Kinsman,

LLC, and for their Complaint against the Defendants named below, incorporate the Master Long

Form Complaint in MDL No. 2753 by reference. Plaintiff(s) further show the Court as follows:

  1. Plaintiff

      Danny Williams

  2. Consortium Plaintiff

      N/A

  3. Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator)

      N/A

  4. Current State of Residence

      Georgia

  5. State of Residence at the Time of Implant (if different)

      Georgia

  6. State of Residence at the Time of Explant (if applicable and different)

      Georgia


                                                1
             Case 1:21-cv-00146 Document 1 Filed 02/12/21 Page 2 of 7




7. District Court and Division in which venue would be proper absent direct

   filing:

   District of New Hampshire - Concord


8. Defendants (Check Defendants against whom Complaint is made):

              A. Atrium Medical Corporation (“Atrium”);

              B. Maquet Cardiovascular US Sales, LLC (“Maquet”);

              C. Getinge AB (“Getinge”);

9. Basis of Subject Matter Jurisdiction

              Diversity of Citizenship

    A. Paragraphs in Master Complaint upon which venue and jurisdiction lie:

        Paragraphs 1 through 26.




    B. Other allegations of jurisdiction and venue:

        Orders establishing policies and procedures.




                                            2
          Case 1:21-cv-00146 Document 1 Filed 02/12/21 Page 3 of 7




10. Defendants’ products implanted in Plaintiff (Check products implanted in Plaintiff)

            A. C-QUR;

            B. C-QUR Mosaic;

            C. C-QUR Edge;

            D. C-QUR TacShield;

            E. C-QUR Lite Mesh V-Patch

            F. C-QUR Mesh V-Patch

            G. Other C-QUR mesh product:



11. Defendants’ Products about which Plaintiff is making a claim. (Check applicable products)
            A. C-QUR;

            B. C-QUR Mosaic;

            C. C-QUR Edge;

            D. C-QUR TacShield;

            E. C-QUR Lite Mesh V-Patch

            F. C-QUR Mesh V-Patch

            G. Other C-QUR mesh product:



12. Date of Implantation as to Each Product

   05/20/2013

13. Date of Explant as to Each Product

   05/27/2015




                                              3
           Case 1:21-cv-00146 Document 1 Filed 02/12/21 Page 4 of 7




14. Hospital(s) where Plaintiff was implanted (including City and State)

   Piedmont Columbus Regional (Columbus, GA)

15. Implanting Surgeon(s)

   Robert Jenks, MD

16. Hospital(s) Where Plaintiff Had Explant (including City and State, if applicable)

   Piedmont Columbus Regional (Columbus, GA)

17. Explanting Surgeon(s)

   Robert Jenks, MD

18. Plaintiff alleges the following injury(ies) he or she suffered as a result of the implantation
    of the subject C-QUR mesh product.

   | Hernia Recurrence | Pain |

19. Counts in the Master Complaint brought by Plaintiff(s)

            Count I - Negligence

            Count II – Strict Liability – Design Defect

            Count III – Strict Liability – Manufacturing Defect

            Count IV – Strict Liability – Failure to Warn

            Count V – Strict Liability – Defective Product

            Count VI – Breach of Express Warranty

            Count VII – Breach of Implied Warranties of Merchantability and Fitness of
            Purpose

            Count VIII – Fraudulent Concealment

            Count IX – Constructive Fraud

            Count X – Discovery Rule, Tolling and Fraudulent Concealment

            Count XI – Negligent Misrepresentation

                                               4
Case 1:21-cv-00146 Document 1 Filed 02/12/21 Page 5 of 7




 Count XII – Negligent Infliction of Emotional Distress

 Count XIII – Violation of Consumer Protection Laws

 Count XIV – Gross Negligence

 Count XV – Unjust Enrichment

 Count XVI – Loss of Consortium

 Count XVII – Punitive or Enhanced Compensatory Damages

 Other                          (please state the facts supporting this Count under
 applicable state law in the space immediately below)

 Other                         (please state the facts supporting this Count under
 applicable state law in the space immediately below)

N.H. Rev. Stat. Ann. §§ 358-A:1, et seq.




                                   5
              Case 1:21-cv-00146 Document 1 Filed 02/12/21 Page 6 of 7



WHEREFORE, Plaintiff(s) demand(s) judgment against Defendants, and each of them, individually,

jointly and severally and prays for the following relief in accordance with applicable law and equity:

               i.   Compensatory damages to Plaintiff(s) for past, present, and future damages,

                    including, but not limited to, pain and suffering for severe and permanent personal

                    injuries sustained by Plaintiff(s), permanent impairment, mental pain and suffering,

                    loss of enjoyment of life, past and future health and medical care costs, and

                    economic damages including past and future lost earnings and/or earning capacity,

                    together with interest and costs as provided by law;

              ii.   Restitution and disgorgement of profits;

             iii.   Punitive or enhanced compensatory damages;

             iv.    Reasonable attorneys’ fees as provided by law;

              v.    The costs of these proceedings, including past and future cost of the suit incurred

                    herein;

             vi.    All ascertainable economic damages;

            vii.    Survival damages (if applicable);

           viii.    Wrongful death damages (if applicable);

             ix.    Prejudgment interest on all damages as is allowed by law; and

              x.    Such other and further relief as this Court deems just and proper.




                                                   6
             Case 1:21-cv-00146 Document 1 Filed 02/12/21 Page 7 of 7




                                 DEMAND FOR JURY TRIAL

       Plaintiff(s) hereby demand(s) a trial by jury on all issues so triable.



Dated: February 12, 2021

                                                             /s/ Robert L. Kinsman
                                                             Robert L. Kinsman (MO #67427)
                                                             Adam W. Krause (MO #67462)
                                                             4717 Grand Ave., Suite 300
                                                             Kansas City, MO 64112
                                                             (816) 760-2700
                                                             (816) 760-2800 (fax)
                                                             robert@krauseandkinsman.com
                                                             adam@krauseandkinsman.com
                                                             www.krauseandkinsman.com

                                                                Attorney(s) for Plaintiff(s)




                                                  7
